Deutsche Investment Management Americas, Inc. One Beacon Street Boston, MA02108 May 6, 2015 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Deutsche High Income Trust (the “Fund”) (File No. 811-05482) Preliminary Proxy Statement on Schedule 14A under the Securities Exchange Act of 1934 Ladies and Gentlemen: We are filing today through the EDGAR system a preliminary proxy statement on Schedule 14A pursuant to Rule 14a-6 under the Securities Exchange Act of 1934 for the above-referenced Fund (the “Proxy Statement”).The Proxy Statement is intended for use in the solicitation of shareholders of the Fund in connection with a special shareholder meeting of the Fund to be held on June 30, 2015 (the “Meeting”). At the Meeting, shareholders will be asked to consider converting the Fund from a closed-end investment company to an open-end investment company.The shareholder vote on this matter is required by a provision of the Fund’s Amended and Restated Declaration of Trust.The Fund expects to begin mailing the definitive proxy statement to shareholders on or about May 20, 2015. Please direct any comments or questions on this filing to the undersigned at (617) 295-3681. Very truly yours, /s/Laura McCollum Laura McCollum Vice President and Counsel Deutsche Investment Management Americas, Inc.
